Citation Nr: 0817496	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  01-04 459A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for right knee 
anterior cruciate ligament deficiency, evaluated as 10 
percent disabling from January 8, 2001.  

2.  Entitlement to an effective date earlier than January 8, 
2001, for the award of service connection for right knee 
anterior cruciate ligament deficiency.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the right knee rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized that issue as 
set forth on the title page.  

The veteran was afforded a Travel Board hearing before 
another Board member in May 2006.  The law requires that the 
Board Member who conducts a hearing shall participate in 
making the final determination of the claim.  38 C.F.R. 
§ 20.707 (2007).  The Veterans Law Judge who presided over 
the veteran's May 2006 hearing is no longer employed by the 
Board.  The veteran was apprised of this in correspondence 
dated in March 2008, and offered another hearing before 
another Veterans Law Judge who would then decide this case.  
The veteran responded that he did not want an additional 
hearing.  


FINDINGS OF FACT

1.  The veteran's right knee anterior cruciate ligament (ACL) 
deficiency has been evidenced by no more than slight 
symptoms.  

2.  The veteran's claim for service connection for a right 
knee ACL deficiency was denied several times; the last 
unappealed denial was in December 1989.  

3.  An application to reopen the most recent final denial of 
a claim of service connection for a right knee disability was 
not received until January 8, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee anterior cruciate ligament deficiency 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2007).  

2.  The criteria for an effective date prior to January 8, 
2001, for an award of service connection for right knee 
anterior cruciate ligament deficiency have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2001, February 2002, and March 2007.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the criteria for rating the 
knee disability and award of an effective date for service 
connection were provided to the veteran in the SOC issued in 
September 2004, and the issue was subsequently re-adjudicated 
in the SSOC issued in December 2007.  Thus, although this 
required notice was not provided until after the RO's initial 
adjudication of the appellant's claim, and while the notice 
was provided in a SOC rather than a letter, the veteran was 
nevertheless given notice of these criteria and an 
opportunity to respond.  Consequently, a remand to provide 
the same notification a second time is not necessary.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.  

II.  Right Knee Rating

The veteran is service connected for right knee ACL 
deficiency, currently rated as 10 percent disabling.  He 
contends that it should be rated at 40 percent.  The 
pertinent medical evidence of record consists of two 
examinations conducted in September 2002 and September 2007. 

The September 2002 examination, on which the award of service 
connection was based, revealed that both knees had good 
stability; they could not be subluxed.  The veteran had full 
extension to zero degrees of both knees.  The right knee 
flexed to at least 140 degrees (normal by VA rating 
standards; see 38 C.F.R. § 4.71a, Plate II), and the left to 
150 degrees.  There was no indication of any collateral 
ligament laxity, but there was "a suggestion of very minor 
anteroposterior laxity of the right knee."  There was no 
swelling or effusion in the right knee, and no obvious 
intraarticular crepitation was detected.  X-rays were 
considered to be within normal limits and were described as 
unremarkable.  An MRI suggested that there was a mild 
abnormal signal density within the ACL, suggesting some 
ligamentous injury, but there was no evidence of a complete 
tear of the ACL.  

The examiner concluded that the "slightly abnormal" 
physical examination and the abnormal MRI study suggested a 
connection to an in-service injury documented in the 
veteran's SMRs.  The examiner also noted that the veteran's 
ongoing symptoms suggested the possibility of slight residual 
instability of the knee, but that there was no demonstration 
of a major disability related to the right knee; nor was 
there any evidence of a significant functional impairment.  
The examiner noted that the veteran's right knee did not 
demonstrate any evidence of pain, incoordination, weakness, 
or fatigability.  

The September 2007 examination revealed the veteran had no 
swelling or erythema in the right knee and that he had a 
normal gait.  There was no significant tenderness and no 
crepitus.  Range of motion exercises revealed full extension 
to zero degrees and flexion to 130 degrees, which was noted 
to be comparable to the left knee.  There was no indication 
of any limitation due to pain, weakness, fatigue, lack of 
endurance, or incoordination on repeat testing.  Stress 
testing of the right knee revealed intact medial and lateral 
collateral ligaments.  The anterior and posterior drawer 
tests were negative; Lachman test was normal and comparable 
to the left knee.  McMurray and pivot shift tests were also 
negative.  The examiner's diagnosis was ACL strain that may 
be causing some intermittent joint symptoms, but no evidence 
of laxity.  While the examiner noted that the veteran's 
ambulation may be somewhat impaired by flare-ups, he also 
noted that there was no limitation imposed by the right knee 
disability on either the veteran's occupational or daily 
activities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's right 
knee claim as a claim for a higher evaluation of an original 
award, effective from January 8, 2001, the date of award of 
service connection.  

The veteran's right knee disability is evaluated utilizing 
the criteria found at Diagnostic Code 5257, other impairment 
of the knee.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, 
a 10 percent rating is for application when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is for application when there is moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
for application when there is severe recurrent subluxation or 
lateral instability.  

Here, in light of the relevant medical evidence reported 
above, the Board finds that the veteran's right knee ACL 
disability is, and has been, no worse than slight, which 
warrants the currently assigned 10 percent rating, but does 
not warrant a higher rating.  As noted, the September 2001 
examiner found "a suggestion of very minor anteroposterior 
laxity of the right knee."  The knee had good stability and 
could not be subluxed.  There was no indication of any 
collateral ligament laxity, no swelling or effusion, and no 
obvious intra-articular crepitation.  X-rays were within 
normal limits, and an MRI suggested that only a mild abnormal 
signal density within the ACL.  The examiner concluded that 
the veteran's examination was only "slightly abnormal, " 
and that his ongoing symptoms suggested the possibility of 
slight residual instability of the knee.  

Although the veteran is not service connected for disability 
manifested by limitation of motion, the September 2007 
examination revealed the veteran's right knee extension was 
normal and flexion in both knees was only decreased by 10 
degrees.  All of the traditional tests were negative, and the 
examiner concluded that there was no limitation imposed by 
the right knee disability on either the veteran's 
occupational or his daily activities.  In light of the 
foregoing, the Board finds that the evidence does not warrant 
a rating higher than the currently assigned 10 percent 
assigned for slight disability under Diagnostic Code 5257.  

The Board has considered whether another rating code used for 
evaluating disabilities of the knee is more appropriate than 
the one used by the RO, but finds none.  Diagnostic Code 5256 
is inapt because there is no evidence of ankylosing of the 
knee.  Diagnostic Codes 5258 and 5259 are inapt because there 
is no evidence of semilunar cartilage involvement.  
Diagnostic Codes 5260 and 5261 rate knee disabilities based 
on limitation of motion, which, as noted above, is not a 
disability for which the veteran is service connected.  
Diagnostic Code 5262 is inapt because the evidence does not 
show any related impairment of the tibia and fibula.  Finally 
Diagnostic Code 5263 is inapt because it involves 
hyperextension of the knee, which has not been shown as part 
of the service-connected disability.  

Given the lack of evidence showing unusual disability with 
respect to the right knee that is not contemplated by the 
rating schedule, the Board also concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(b) (2007).  

In sum, based on the all of the relevant medical evidence of 
record, the Board finds that the veteran's right knee 
disability picture more nearly approximates the criteria 
required for the currently assigned 10 percent rating, and 
that a higher rating is not warranted at any time since the 
initial effective date of January 8, 2001.  38 C.F.R. § 4.7.  



III.  Earlier Effective Date

The veteran contends that the effective date of the service 
connection award should be earlier than the assigned date of 
January 8, 2001; he contends that the effective date should 
be in 1970, from the time of the in-service injury on which 
the award of service connection is based.  

The veteran's claim for service connection for right knee 
disability was denied several times in the past.  The initial 
claim was denied in February 1988 because, while there was 
evidence in the veteran's SMRs of a knee injury, the RO 
determined that the in-service injury was acute and 
transitory, and caused no residual disability.  The veteran 
was notified of this denial in February 1988.  The veteran 
did not appeal that decision, and it thus became final.  See 
38 C.F.R. § 20.1103.  The veteran sought to reopen his claim 
in March 1989; the RO declined to reopen the claim because no 
new and material evidence had been presented.  He was 
notified of this in August 1989.  The veteran again sought to 
reopen his claim in October 1989, and the application to 
reopen was again denied in December 1989.  The veteran did 
not appeal any of these denials, and they are thus final 
decisions.  Id.  

The claim on which the current appeal is based was received 
on January 8, 2001.  The claim was denied again by the RO, 
but, in a November 2001 decision, the Board determined that 
new and material evidence had been received.  The Board then 
remanded the case for, inter alia, an examination to obtain 
an opinion as to whether it was at least as likely as not 
that the veteran's current right knee disability was related 
to service.  That examination, given in September 2002, is 
summarized above.  

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Id.    

Here, the evidence clearly shows that the final disallowance, 
that is, the last disallowance that is determined to be a 
final decision by virtue of having not been appealed, is the 
December 1989 denial by the RO.  The evidence also clearly 
shows that the date of receipt of the claim to reopen was 
January 8, 2001, and that it is a claim re-opened after final 
disallowance.  In light of the foregoing, the only applicable 
effective date for award of service connection for the 
veteran's right knee disability is the presently assigned 
date of January 8, 2001.  

The Board notes in passing that the date on which entitlement 
arose is not relevant in the present context because a date 
of entitlement earlier than the current effective date could 
not result in an earlier date because, as noted above, the 
effective date will be the date of receipt of the claim to 
reopen or the date entitlement arose, whichever is the later.  
In this case, January 8, 2001, the date of receipt of the 
application to reopen, is the earliest date that service 
connection may be awarded.  If the date entitlement arose was 
later than January 8, 2001, that would become the new 
effective date, and the veteran's claim for an earlier 
effective date would still be denied.  

Finally, it has been suggested that an earlier effective date 
should be assigned because service connection was based on 
SMRs that were not previously of record.  At his hearing, the 
veteran implied that service connection was originally denied 
because of the absence of evidence that he testified was in 
his SMR, and that, after he got his record, he sent it to VA, 
and that it showed evidence of an in-service injury.  See 
38 C.F.R. § 3.156(c)(3) (an award made based at least in part 
on service department records that existed but were not of 
record when a claim was first decided is effective on the 
date entitlement arose or the date VA received the previously 
decided (denied) claim, whichever is later.)  Here, however, 
the record is very clear that the original denial of service 
connection in December 1987 relied on the veteran's SMRs when 
it noted the in-service right knee injury, but denied service 
connection based on a finding that the in-service injury was 
an acute and transitory injury, not resulting in a chronic 
disability.  The Board thus finds that the assertion that an 
earlier effective date is warranted under the provisions of 
38 C.F.R. § 3.156(c) is without merit.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this effective date claim.  The earliest 
possible effective date is the currently assigned date of 
January 8, 2001, and any date earlier than that is not 
warranted.  


ORDER

Entitlement to an initial rating higher than 10 percent for 
the veteran's service-connected right knee anterior cruciate 
ligament deficiency is denied.  

Entitlement to an effective date earlier than January 8, 
2001, for award of service connection for right knee anterior 
cruciate ligament deficiency is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


